              Case 2:20-cv-01690-MJP Document 10 Filed 12/29/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JOHN CAPADANNO,                                  CASE NO. C20-1690 MJP

11                                 Plaintiff,                ORDER GRANTING REQUEST TO
                                                             SERVE BY U.S. MARSHAL
12                  v.

13          AT&T CORP,

14                                 Defendant.

15

16          This matter comes before the Court on Plaintiff’s Motion for Service by U.S. Marshal.

17   (Dkt. No. 8.) Plaintiff has qualified for in forma pauperis status under 28 U.S.C. § 1915(a)(1).

18   (Dkt. No. 4.) Pursuant to Federal Rule of Civil Procedure 4(c)(3) and 28 U.S.C. § 1915, the

19   Court GRANTS the Motion and directs the U.S. Marshals to effectuate service on Defendant.

20          The clerk is ordered to provide copies of this order to all counsel.

21          Dated December 29, 2020.

22
                                                          A
                                                          Marsha J. Pechman
23
                                                          United States District Judge
24


     ORDER GRANTING REQUEST TO SERVE BY U.S. MARSHALL - 1
